Citation Nr: 1731968	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  07-37 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for chronic headaches prior to May 3, 2016.

2. Entitlement to an initial compensable rating for traumatic brain injury (TBI) and a rating in excess of 70 percent from October 14, 2016.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to October 14, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from December 2005 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a travel Board hearing in May 2010.  A copy of the transcript is of record.

The Board previously referred the issue of service connection for memory loss.  The RO redefined that claim as one for TBI, which includes symptoms of memory loss.  As the claim for TBI is now before the Board, the claim for memory loss does not need to be referred again.

The Veteran's claim for TBI was decided in March 2016.  The Veteran and his representative separately wrote to disagree and advance the Veteran's appeals in May 2016.  The RO provided a supplemental statement of the case in March 2017.  Although the Veteran did not provide a substantive appeal after the March 2017 decision, he wrote VA in April 2017 disagreeing with the supplemental statement of the case and expressing his belief that his claims, including TBI, were covered by his original substantive appeal filed on November 19, 2007.  The substantive appeal from November 2007 was for his headaches and did not apply to his later TBI claim.  However, a substantive appeal is not a jurisdictional requirement.  Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).  As the Veteran indicated in his April 2017 statement that he wished for his claims, including the TBI to be decided "by the Board of Veterans Appeals," and as the jurisdictional requirements have otherwise been met, the Board will accept jurisdiction over the TBI claim.  Due process is not implicated as the Veteran has not requested a separate hearing for the TBI and the Veteran's representative submitted an informal hearing presentation two months after the Veteran's April 2017 request.

In March 2017, the AMC granted a 50 percent PTSD rating, but denied a higher rating.  A VA Form 21-0958 (Notice of Disagreement) was included with the notice of that decision.  The Veteran filed a statement in April 2017 that expressed his disagreement with that decision.  A completed VA Form 21-0958 was not submitted, as required.  See 38 C.F.R. § 20.201(a).  In this regard, the Veteran is advised that VA regulations require the timely submission of a VA Form 21-0958 in order to submit an appeal of the decision at issue. The completed VA Form 21-0958 must be submitted within one year of the date of the decision notice sent on the issues if the Veteran intends to appeal. VA will take no further action until a completed VA Form 21-0958 is received.  

The issue of cervical degenerative disc disease arthritis was raised by the Veteran in correspondence received June 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran's headaches have been characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the entire period on appeal.  

2. The Veteran's TBI is characterized by a "1" rating on the cognitive schedule prior to October 14, 2016 and a "3" rating on the cognitive schedule after.  

3. The Veteran has been unable to secure gainful employment due to his service-connected disabilities since March 12, 2010.  


CONCLUSIONS OF LAW

1. The criteria for the maximum 50 percent rating for headaches have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2. The criteria for a 10 percent rating for TBI, but no higher, have been met prior to October 14, 2016.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 4.25, 4.124a, Diagnostic Code 8045 (2016). 

3. The criteria for a rating in excess of 70 percent for TBI have not been for the period from October 14, 2016.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 4.25, 4.124a, Diagnostic Code 8045 (2016).

4. The criteria for TDIU have been met from March 12, 2010, but no earlier.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Statement of Facts

The Veteran requested an increased rating for his chronic headaches that VA received August 12, 2005.

The Veteran was afforded a VA examination in October 2005.  The examiner reported that the Veteran worked full time at Walmart as a cashier and salesman.  The examiner noted that the Veteran reported at least 2-3/10 pain daily with 5-6/10 average and 8-9/10 maximum.  The Veteran would call in sick from time to time, but "very rarely."  He had to leave work two to three times during the previous year.  The Veteran denied nausea, vomiting, phonophobia and photophobia, but he acknowledged that the headaches would flare up to the severe and prostrating level.  Such flare ups were reported as occurring two to three times per week.  The examiner opined that the Veteran had posttraumatic unilateral tension headaches, including two to three severe and prostrating headaches weekly.  The examiner further opined that the Veteran could not function with the severe headaches.

The Veteran was seen by a healthcare provider in January 2006 and March 2006 for headaches.  His symptoms included photo- and phonophobia.

The Veteran reported to a VA telephone clinic that he had developed a severe headache while driving in November 2006.  The Veteran reported that after stopping, his wife continued talking to him for several hours, but the Veteran had no recollection of any conversations.

In March 2007, the Veteran's wife wrote to VA stating that his headaches were getting worse.  She reported that he came home from work staggering several times per month.  She also corroborated the Veteran's earlier statement that he rode with her in the car in November for several hours and came home with no memory of the conversations or how he got there.  In addition, the Veteran's wife reported that she had had to drive to the Veteran's work to bring him home due to headaches multiple times.  She stated that the Veteran had a very hard time making it through an entire work week.

At an October 2007 neurological consult, the Veteran reported that there were times when he would believe that he had passed out, but his wife would report that he acted awake and would engage in conversation.

Also in October 2007, the Veteran's doctor, JWR, reported that the Veteran had constant pain from the neck and head that was rated an average of 5-7/10.  

In November 2007, the Veteran submitted several statements from his coworkers.  One coworker wrote that for the past two years the Veteran had not been able to do the same duties that he used to perform, and that the Veteran had distorted vision due to extreme head pain.  She also reported that the Veteran was in constant pain.

Another coworker wrote that the Veteran's ability to do his job was severely impaired by his headaches and back problems.  The coworker stated that his condition was getting worse.

The Veteran's direct manager wrote that over the last two years the Veteran had been unable to perform more than 90 percent of his duties, had been absent from work, and had had to leave work early.  The manager further wrote that the Veteran frequently stated that he did not remember having conversations with the manager during the last two years, despite it never being a problem in the five years before that.

An assistant manager stated that the Veteran had been a very good worker, but that his headaches had changed him.  The Veteran's productivity had fallen and he had to leave work early.

The Veteran began undergoing percutaneous electrical nerve stimulation, also referred to as acupuncture, in May 2008 to treat his headache and neck pain.  This treatment has continued through the most recent records in the claims folder.

The Veteran's wife again wrote VA in September 2008.  She reported that the Veteran had no memory of the previous morning.  She also stated that the Veteran had to come home earlier the next day because of the pain and him forgetting what he was doing.

The Veteran's store manager wrote in June 2009 that the Veteran was an excellent worker, but that he had severe headaches that interfered with his work.  The manager reported that the Veteran had to use annual leave for sick days, and took time off regularly to see doctors.

The Veteran wrote to VA in June 2009.  He reported that he could not work for one day in April 2008, May 2008, July 2008, August 2008, September 2008, November 2008, February 2009, April 2009, and May 2009; and he could not work for two days in October 2008.  The Veteran reported that he had conversations with people when he thought he was sleeping and had no recollection of these conversations.  He further reported that he had headaches every day and that he frequently had to leave work early because of the headaches.

The Veteran wrote again in October 2009, stating that he had a headache so bad that his doctor had to prescribe bed rest in addition to medicine.  The headache lasted for five days, and the Veteran said that he would have to reduce his time at work because of the pain and recovery time.

The Veteran began taking additional leave in 2010.  The Veteran had one work incident in January and six in February.  The Veteran took a leave of absence from work starting March 12, 2010.  The Veteran had continued pain and doctor visits, and needed to rest for most of March through May.

Medical records from March 2010 indicated that the Veteran was seen for increased headaches for the prior three weeks and memory lapses.  

The Veteran began receiving state disability payments in April 2010.

The Veteran testified in May 2010 that his headaches had increased in severity and also resulted in memory issues.  He testified that his headaches were constant and that the really bad ones happened four to five times a month.  He also testified that the headaches were so bad that he was staggering and falling down.

In June 2010, the Veteran's wife wrote to VA stating that the Veteran had not improved and was applying for Social Security Administration (SSA) disability benefits.  SSA started him on traditional retirement benefits.

The Veteran submitted a calendar from his wife tracking his headaches from June to August 2010.  The calendar indicated that the Veteran had pain every day with fourteen flare ups in June, fifteen in July, and sixteen in August.

In July 2010 the Veteran's wife wrote to VA to report that the Veteran had extended his leave of absence from Walmart.  In September 2010, she wrote that the Veteran continued to be incapacitated by headaches.

The Veteran was afforded another VA examination in October 2010.  The Veteran reported worse headaches and blackouts.  The examiner reported that the imaging results were normal for someone the Veteran's age.  The examiner further diagnosed degenerative disc disease and osseous foraminal narrowing.  The examiner recommended to the Veteran that he open a TBI claim.

The examiner opined that it was at least as likely as not that the Veteran's service connected headaches precluded gainful employment.  The examiner reasoned that the headaches caused the Veteran to fall asleep and lose focus, which would not be tolerated for any kind of employment.

VA received the Veteran's claim for TBI on November 24, 2010.

In September 2011, the Veteran's wife wrote to VA stating that the Veteran's doctor had changed his diagnosis from headaches to neuralgia.  The Veteran was prescribed a new medication that was reported to be somewhat helpful.

The Veteran was afforded an additional VA examination in January 2016.  The Veteran reported that he got severe headaches three to six times per week.  The examiner stated that the Veteran had prostrating attacks of non-migraine headache pain once every month and did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner opined that the Veteran could perform light physical and sedentary activities; that the Veteran did not have memory loss secondary to headaches; that the Veteran's cognitive testing that day was excellent and the Veteran reported that his memory was not bad; and that with "continued acupuncture treatment" the Veteran should be able to perform employment activities.

In February 2016, the Veteran's wife wrote that the Veteran was receiving acupuncture treatments and that his headaches were so bad that he was always sleeping, zoned out, or holding his head.

In April 2016, the Veteran submitted a disability benefits questionnaire (DBQ) filled out by Dr. PJS.  The DBQ stated that the Veteran had constant headaches with very frequent prostrating and prolonged attacks of non-migraine headaches that occurred six to eight times per month.  The doctor indicated that the Veteran's constant headaches interfered with his ability to work.

The Veteran was afforded another VA examination in October 2016.  The examiner opined that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain that impacted his ability to work both physical and sedentary jobs.  

The Veteran had a separate TBI examination in October 2016.  The examiner opined that there was objective evidence on testing of moderate impairment of memory, attention, concentration, or executive function resulting in moderate functional impairment.  The examiner explained that the Veteran was administered "the MOCA" and scored 19/30, which indicated significant cognitive impairment.  The Veteran also exhibited mildly impaired judgment, which included occasionally being unable to identify, understand, and weigh the alternatives, understand the consequences of choices and make a reasoned decision.  The examiner further opined that the Veteran experienced three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living or work, family, or other close relationships.  The examiner explained these symptoms included headaches, hearing problems, tinnitus, and memory.

II. Increased Ratings

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2. 

A. Headaches

The Veteran's headaches have been evaluated pursuant to Diagnostic Code 8100.  Under this code, a disability rating of 30 percent is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum disability rating of 50 percent is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The medical and lay evidence demonstrated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since 2005.  The Veteran's October 2005 examiner reported two to three severe and prostrating headaches weekly, and that the Veteran could not function during these headaches.  Several statements from the Veteran's coworkers and supervisors reported that the headaches caused significant interference with the Veteran's ability to perform his job since 2005.  Reports of frequent, significant headaches have been consistent throughout the appeal period.  For example the Veteran's 2010 examiner stated that the Veteran could not work because of his headaches, and the April 2016 DBQ and October 2016 examination concurred.  The January 2016 VA examiner disagreed, but his opinion was flawed.  The examiner improperly opined based on the Veteran's condition with treatment, when treatment was not part of the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Even then, the other examinations, DBQ, and lay statements together outweigh the January 2016 opinion.  As the weight of the evidence supports frequent prostrating and prolonged attacks for the entire period on appeal, a 50 percent rating from August 12, 2005 is appropriate.

As 50 percent is the maximum rating available under the diagnostic code, and it has been awarded for the entire period on appeal, this decision is a complete grant of the benefits sought on appeal for this issue.

B. TBI

There are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  Symptoms may fluctuate from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residuals of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, even if that diagnosis is based on subjective symptoms.  The Veteran's chronic headaches have been evaluated under another diagnostic code and will not be considered as part of this analysis.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder.  The Veteran has been diagnosed with PTSD, which has been separately rated, and that condition will not be considered part of this analysis.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  The Veteran has already been rated for tinnitus, and that will not be considered as a part of this analysis.

Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combined under 38 C.F.R. § 4.25.

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet ranging from 0 to 3, and a 5th level labeled "total."  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The Veteran's October 14, 2016 VA examination reported objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  The examination also identified mildly impaired judgment.  

In order to obtain a higher rating for the period from October 14, 2016, a total rating would be required, which for memory would be a finding of objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment would be required to obtain a higher rating.  The only objective testing performed rated the Veteran's condition as moderate.  There is not sufficient evidence to offset this finding, and accordingly the weight of the evidence is against a finding of total impairment and a higher rating.

The Board has also considered the other avenues for a 100 percent rating under the cognitive schedule, but they do not rise to a "total" level and will not be discussed further.

For the period prior to October 14, 2016, the Veteran first reported memory loss in November 2007, before his November 2010 claim.  Subjective complaints of memory loss have continued through the record as demonstrated by the Veteran's statements, the Veteran's wife's statements, and the statements of the Veteran's supervisors.  These subjective complaints should be rated at least as a "1" in the memory category.  

A "2" or higher level was not indicated for any category during this time period.  The record did not include "objective evidence on testing" that could satisfy the memory category.  The judgement category was not satisfied because the Veteran was not "usually unable to identify, understand and weight the alternatives, understand the consequences of choices, and make a reasonable decision."  The Veteran may have occasionally been unable to make decisions at times, but the evidence does not indicate that he was "usually" unable to do so.  The evidence also did not indicate that the Veteran's social interaction was "frequently inappropriate."  The Veteran was always oriented to the four aspects at medical examinations.  The Veteran's motor activity was normal.  Visual spatial orientation was normal.  The subjective symptoms and neurobehavioral symptoms were addressed in other ratings (PTSD, headaches, and tinnitus) and did not separately rate a 2 or higher.  Finally, communication and consciousness were normal.  

As the Veteran's highest rating was a "1", the Veteran is entitled to a 10 percent disability rating from November 24, 2010, the date his TBI claim was received, to October 14, 2016, but no higher.

III. TDIU

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

A total disability rating typically requires either a single disability rated at 60 percent or more, or multiple disabilities rated together at 70 percent or more with at least one of the disabilities rated at 40 percent or more.  38 C.F.R. § 4.16(a).  

With the grant of the 50 percent for headaches, the Veteran had a rating of at least 70 percent with at least one of the disabilities rated at 40 percent or more for the entire period on appeal.

TDIU will be granted effective March 12, 2010.  The VA examiner opined in October 2010 that the Veteran's headaches precluded employment.  The records indicate that the severity and effect of those symptoms stretch back to at least March 12, 2010.  Moreover, the Veteran was actively trying to work and it was at this time that his symptoms actually prevented him from doing so full time.  

TDIU prior to March 2010 is precluded by the Veteran's employment at Walmart.  TDIU is awarded only where a Veteran cannot be employed, and the Veteran's employment demonstrated that the Veteran could be employed.  The Veteran was not employed in a sheltered work environment.  For example, the Veteran was not accommodated when he no longer could work regularly, but had to take a leave of absence in March.  In addition, the Veteran submitted pay stubs that demonstrated that he was making more than the poverty limit.  Accordingly, TDIU prior to March 12, 2010 must be denied.

IV. Other Considerations

Extraschedular ratings have not been requested and are not raised by the record.  Accordingly they will not be addressed herein.








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to the maximum 50 percent rating for chronic headaches is granted effective August 12, 2005, subject to the regulations governing the payment of monetary awards.

Entitlement to an initial rating of 10 percent, but no greater, for TBI from November 24, 2010 to October 14, 2016 is granted, subject to the regulations governing the payment of monetary awards.  

Entitlement to an initial rating in excess of 70 percent from October 14, 2016 for TBI is denied.

Entitlement to TDIU from March 12, 2010, but no earlier, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


